UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51840 ASCEND ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3881465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 435 Devon Park Drive, Bldg. 700, Wayne, PA19087 (Address of principal executive offices) (610) 977-7531 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo ¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:856,675 common shares as of November 15, 2010 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ASCEND ACQUISITION CORP. (a corporation in the development stage) CONDENSED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Advances from related party Convertible notes payable to related party Accrued interest on convertible note payable to related party Total current liabilities Total liabilities Stockholders’ Deficit: Preferred stock, $.0001 par value, authorized 1,000,000 shares; none issued - - Common stock, $.0001 par value, authorized 300,000,000 shares and issued and outstanding 856,675 shares 86 86 Additional paid-in capital Accumulated deficit during the development stage (484,721 ) ) Total stockholders’ deficit (335,659 ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to unaudited condensed financial statements. ASCEND ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENTS OF EXPENSES (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, December 5, 2005 (Inception) to September 30, General and administrative expenses $ Operating loss (10,686 ) (13,348 ) (53,082 ) (51,596 ) (1,964,154 ) Other income (expense): Interest income - Interest on trust fund investment - Interest expense (3,858 ) ) (10,828 ) ) (171,198 ) Gain on extinguishment of debt - Total other income (expense) (3,858 ) ) (10,828 ) ) (Loss) income before income taxes (14,544 ) ) (63,910 ) ) Income tax benefit - Net (loss) income $
